The trial court erred in declining to charge as requested at folio 142, and the judgment and order are reversed upon the law and the facts, and a new trial granted, with costs to abide the event. The very purpose for which the animal was kept, viz., for protection, and as a watch dog, *839charges the defendant with knowledge of his character, even though it does not appear that he had bitten others. (Brice v. Bauer, 108 N. Y. 428, 432.) Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur.